                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,                                 )
                                                  )
                 Petitioner,                      )
                                                  )
 vs.                                              )           Case No. 20-cv-227-NJR
                                                  )
                                                  )
 ALEX JONES,                                      )
                                                  )
                Respondent.                       )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner Deandre Bradley, an inmate of the Illinois Department of Corrections currently

incarcerated at Menard Correctional Center, brings this habeas corpus action pursuant to 28 U.S.C.

§ 2254 to challenge the constitutionality of his sentence calculation.

       The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Bradley’s claim, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that Bradley is not

entitled to habeas relief. Because Bradley argues that his sentence has been miscalculated and he

is entitled to immediate release, the Court will order an expedited response.

       IT IS HEREBY ORDERED that Respondent Jones shall, on or before March 17, 2020,

answer and show cause why the writ should not issue. Service upon the Illinois Attorney General,

Criminal Appeals Bureau, 100 West Randolph, 12th Floor, Chicago, Illinois 60601, shall

constitute sufficient service.




                                                 1
       Bradley is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification shall be done in writing and not later than seven days after a transfer or other change

in address occurs. Failure to provide such notice may result in dismissal of this action. See FED.

R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 3/3/2020

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 2
